DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation-in-part of U.S. Application No. 15/693,186, filed Aug. 31, 2017, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Application Nos. 62/382,690, filed Sep. 1, 2016; 62/432,133, filed Dec. 9, 2016; and 62/468,229, filed Mar. 7, 2017; and this application claims benefit under 35 U.S.C. § 119(e) to U.S. Provisional Application No. 62/722,910, filed Aug. 26, 2018. 
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on April 28, 2022, 2021 in which Claims 8 is amended. Claims 1-22 are pending in the instant application; Claims 11-20 are withdrawn from consideration as being drawn to non-elected inventions; Claims 1-10, 21 and 22 will be examined on the merits herein.

Rejoinder
Claims 1-10, 21 and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 27, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant's arguments, see page 1, line 12 to page 2, last line of the Remarks for the rejection of Claims 1-8, 21 and 22 have been fully considered and are persuasive. The rejection of Claims 1-8, 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicants argument.
Applicant's arguments, see page 2, line 4 to page 10, line 6 of the Remarks for the rejection of Claims 1-10, 21 and 22 have been fully considered and are persuasive. The rejection of Claims 1-10, 21 and 22 under 35 U.S.C. 103 as being unpatentable over Wei (CN 104263206 A) in view of Yoshinaga et al (US Publication No. 2007/0036847 A1) and further in view of Nagoshi  et al (US Publication No. 2014/0363581 A1) has been withdrawn in view of Applicants argument.

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The Wei CN publication (CN 104263206 A) is representative of the closes prior art of record.  The Wei CN publication discloses a coating formulation that includes the following components: epoxyacrylate 70 parts, squalane 4 parts, epoxyacrylate 20 parts, polyurethane 25 parts, dioctyl adipate 2 parts, sucrose fatty acid ester 4 parts, polyethylene resin 1 part, diatomite 20 parts, gypsum hemihydrate 5 parts, talcum powder 1 parts, titanium dioxide 22 parts, carbon fibers 4 parts and vinyl acetate-Veova copolymer emulsion 5 wt. parts. The sucrose fatty acid ester disclosed in the Wei CN publication embraces the saccharide fatty acid ester recited in the current claims. The talcum powder and titanium dioxide disclosed in the Wei CN publication embraces the inorganic particles, talc and titanium dioxide recited in instant Claims 1 and 4, and the pavement material and road construction material disclosed in the Wei CN publication embraces the substrate recited in the current Claims.  However, the Wei CN publication does not disclose water as part a component of the formulation, as recited in the currently claimed aqueous composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623


/LEIGH C MAIER/Primary Examiner, Art Unit 1623